Appeal from a judgment of the Monroe County Court (Elma A. Bellini, J.), rendered February 15, 2005. The judgment convicted defendant, upon his plea of guilty, of criminal mischief in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: In appeal No. 1, defendant appeals from a judgment convicting him upon his plea of guilty of criminal mischief in the fourth degree (Penal Law § 145.00 [1]) and, in appeal No. 2, he appeals from a judgment convicting him upon his plea of guilty of assault in the third degree (§ 120.00). Defendant failed to preserve for our review his contentions concerning the duration of the orders of protection (see People v Heise, 41 AD3d 1255 [2007]), and we decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]; Heise, 41 AD3d 1255 [2007]). Present—Scudder, P.J., Centra, Fahey, Green and Pine, JJ.